Citation Nr: 1207675	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, S.P., E.D., and R.M.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1994 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2009, the Veteran, his wife, his father, and a family friend testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2009, the Board remanded the current issue for further evidentiary development.

In its November 2009 decision, the Board also granted the restoration of a 40 percent disability rating for service-connected L5-S1 status post fusion with degenerative changes, and dismissed the issue of entitlement to an initial disability rating in excess of 10 percent for dermatome hypoesthesia of the right leg.  Because a final Board decision was rendered with regard to these two issues, they are no longer a part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran last worked full-time in December 2007, when he was employed by a private company as an industrial engineer.  He contends that he became too disabled to work in December 2007 and that his service-connected low back disability now prevents him from securing or following any substantially gainful occupation because he cannot sit or stand for any length of time without suffering from excruciating low back pain.

In November 2006, an Air Force Physical Evaluation Board deemed the Veteran unfit for further Reserve duty because of his low back disability.  The Veteran stated at that time that he lost about 25 percent of his work time due to his low back disability.  The Veteran's commander stated at that time that the Veteran could not do his military job and was unable to satisfy his duty requirements, as he was unable to work full duty days and was forced to miss time due to severe back pain and being under the influence of narcotic pain medication.

In April 2007, in response to an accommodation request for the Veteran's employment, a private physician noted that the Veteran's low back disability completely interfered with his ability to perform his job functions.  The physician did suggest that if there was a position available that would allow the Veteran to remain physically active during his shift, then his pain at work would be tolerable.

In March 2008 statements, two of the Veteran's former coworkers described their observations of the Veteran's difficulties when he had been employed as an industrial engineer.  One former coworker noted that he could not imagine a position of employment in which the Veteran could interact without special accommodations for his disability.  The other former coworker noted that the Veteran had done everything possible to continue to work despite his back condition, but that it became obvious that he was physically unable to continue working in any capacity.

At a May 2008 VA joints examination, the examining physician opined that the Veteran's chronic low back condition would preclude any employment involving heavy physical labor, and that the Veteran's narcotic requirements would preclude employment requiring driving or proximity to heavy equipment due to risk of accident.  The examining physician went on to opine that the Veteran was capable of sedentary duties as long as the employer granted flexible hours and allowed workplace frequent breaks for the Veteran to stretch his low back.

At an October 2008 VA mental disorders examination, the Veteran reported that he worked about 10 hours per week doing internet contracting and teaching a math class at a local college.  The examiner opined that the Veteran's symptoms of adjustment disorder did not significantly interfere with his employability.

At his August 2009 hearing, the Veteran testified that when he stopped working full-time in December 2007, he had gotten to the point where he could only work from the floor (lying down or crouching) and could only work so many hours a day, and that he had missed a lot of work time at that job due to his low back disability.  He testified that his current pain and ability to function were even worse now than they were in December 2007.  The Veteran testified that at present he was only working two hours a week teaching at a college, and he stated that the next semester would probably be his last.  His representative noted that the Veteran's current annual income fell well below the poverty level.

At a May 2011 VA general medical examination, the Veteran's work history was outlined, concluding with how he had just finished teaching his last college class.  The examining physician stated that all limitations in the Veteran's work were due to his low back.  The examining physician opined that the Veteran's low back condition is severe enough that he is unable to work in any field due to severe chronic pain and his inability to remain sitting, standing, or walking for any prolonged length of time.  The examining physician also opined that the Veteran's heavy use of narcotics, poor sleep, and chronic pain also impact his ability to focus for jobs requiring higher level cognition.  The examining physician concluded that the Veteran is unable to work in any competitive job due to his low back.  The examining physician added that the Veteran's neurological condition stemming from the low back (right lower extremity patch of decreased sensation over the knee) is stable and does not impact his function or employability in any way.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1) (2011).

The Veteran is currently service-connected for the following disabilities: lumbosacral spine injury with residuals of chronic lumbar strain and degenerative changes status post surgery to include L5-S1 fusion and diskectomy, evaluated as 40 percent disabling; L5-S1 dermatome hypoesthesia of the right leg, evaluated as 10 percent disabling; adjustment disorder, evaluated as 10 percent disabling; right clavicle status post Mumford resection procedure, evaluated as 10 percent disabling; and left shoulder status post Mumford resection procedure, evaluated as 10 percent disabling.  Because he does not have a single disability rated at 60 percent or a combined rating of at least 70 percent, the Veteran does not meet the above-stated percentage requirements, and therefore the criteria for a schedular evaluation for a TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance and must refer this case to the Director of the Compensation and Pension Service for such consideration.  
Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's TDIU claim to the Director of Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

